Exhibit 10.1

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of February 18, 2020 is entered into by and among I3
VERTICALS, LLC, a Delaware limited liability company (the “Borrower”), the
Guarantors party hereto, the Lenders party hereto and BANK OF AMERICA, N.A., as
Administrative Agent.

RECITALS

WHEREAS, the Borrower, HoldCo, the Guarantors, the Lenders and Bank of America,
N.A., as Administrative Agent, Swingline Lender and L/C Issuer, entered into
that certain Amended and Restated Credit Agreement dated as of May 9, 2019 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”);

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement as contemplated hereby; and

WHEREAS, the Administrative Agent and the Required Lenders are willing to amend
the Credit Agreement, subject to the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.    Introductory Paragraph and Recitals. The above introductory paragraph and
recitals of this Agreement are incorporated herein by reference as if fully set
forth herein.

2.    Definitions. Capitalized terms used herein (including in the recitals
hereof) and not otherwise defined herein shall have the meanings provided in the
Credit Agreement.

3.    Amendments to Credit Agreement.

(a)    Each reference to “Bank of America Merrill Lynch” on the cover page of
the Credit Agreement is hereby amended to be a reference to “BofA Securities,
Inc.”

(b)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

“2020 Convertible Notes” means the unsecured exchangeable notes due 2025 to be
issued by the Borrower, as described in that certain Preliminary Offering
Memorandum dated February 11, 2020, as completed and amended by the final
Offering Memorandum with respect to such unsecured exchangeable notes and any
related pricing term sheet.

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness (other than
Subordinated Debt) that is secured by a Lien (other than a Lien described in
Section 7.01(m)) minus up to $10,000,000 of unrestricted cash and Cash
Equivalents of the Loan Parties as of such date to (b) Consolidated EBITDA for
the most recently completed four fiscal quarters.



--------------------------------------------------------------------------------

“Permitted Bond Hedge Transactions” means any call or capped call option (or
substantively equivalent derivative transaction) relating to HoldCo’s common
stock (or other securities or property following a merger event,
reclassification or other change of the common stock in HoldCo) purchased by the
Borrower in connection with the issuance of any Permitted Convertible
Indebtedness; provided that the purchase price for such Permitted Bond Hedge
Transactions, less the proceeds received by HoldCo from the sale of any related
Permitted Warrant Transactions, does not exceed the net proceeds received by the
Borrower from the issuance of such Permitted Convertible Indebtedness in
connection with such Permitted Bond Hedge Transactions.

“Permitted Convertible Indebtedness” means (a) the 2020 Convertible Notes,
(b) other indebtedness of the Borrower that is convertible into common stock in
HoldCo (or other securities or property following a merger event,
reclassification or other change to the common stock in HoldCo), cash or a
combination thereof (such amount of cash determined by reference to the price of
such common stock or such other securities or property), and cash in lieu of
fractional shares of common stock and (c) the Guarantee of any of the
indebtedness described in the foregoing clauses (a) and (b) by HoldCo.

“Permitted Warrant Transactions” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to
HoldCo’s common stock (or other securities or property following a merger event,
reclassification or other change to the common stock in HoldCo) sold by HoldCo
substantially concurrently with any purchase by the Borrower of related
Permitted Bond Hedge Transactions and the performance by HoldCo of its
obligations thereunder.

“Second Amendment Effective Date” shall have the meaning assigned to such term
in the Second Amendment to Amended and Restated Credit Agreement, dated as of
February 18, 2020.

(c) The following definitions in Section 1.01 of the Credit Agreement are hereby
amended to read as follows:

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the Second Amendment Effective Date is $275,000,000.

“Arranger” means BofA Securities, Inc., in its capacity as a joint lead arranger
and joint bookrunner.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than a Permitted Holder becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all Equity
Interests that such person or group has the right to acquire, whether such right
is exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of Voting Stock of HoldCo representing
thirty-five percent (35%) or more of the combined voting power of all Voting
Stock of HoldCo on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

 

2



--------------------------------------------------------------------------------

(b)    during any period of twenty-four (24) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of
HoldCo cease to be composed of individuals (x) who were members of that board or
equivalent governing body on the first day of such period, (y) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (x) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (z) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (x) and (y)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(c)    HoldCo shall cease to own and control, of record and beneficially,
directly or indirectly, more than 50% of the aggregate Equity Interests of the
Borrower on a fully diluted basis, or the Borrower shall cease to be a
manager-managed limited liability company with HoldCo as its sole direct or
indirect manager.

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to HoldCo and its Subsidiaries on a consolidated basis, without
duplication, the sum of: (a) the outstanding principal amount of all obligations
for borrowed money (including Obligations) and all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments; (b) the
maximum amount available to be drawn under issued and outstanding letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (c) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business); (d) all purchase money
Indebtedness; (e) all Attributable Indebtedness; (f) all obligations to
purchase, redeem, retire, defease or otherwise make any payment prior to the
Maturity Date in respect of any Equity Interests or any warrant, right or option
to acquire such Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) all Guarantees with respect to
Indebtedness of the types specified in clauses (a) through (f) above of another
Person; and (h) all Indebtedness of the types referred to in clauses (a) through
(g) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which any Loan Party or
any Subsidiary is a general partner or joint venturer, except to the extent that
Indebtedness is expressly made non-recourse to such Person. For the avoidance of
doubt, “Consolidated Funded Indebtedness” shall not include Permitted Bond Hedge
Transactions or Permitted Warrant Transactions.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed four fiscal
quarters to (b) Consolidated Interest Charges (excluding (i) non-cash interest
expense relating to Permitted Convertible Indebtedness and (ii) amounts paid on
or about the Second Amendment Effective Date in connection with the Permitted
Bond Hedge Transactions using the proceeds from the issuance of the 2020
Convertible Notes) for the most recently completed four fiscal quarters.

 

3



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person (but
only after such conversion) or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination. For the avoidance of doubt, “Equity
Interests” shall not include Permitted Convertible Indebtedness, Permitted Bond
Hedge Transactions or Permitted Warrant Transactions.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b) the maximum amount of all direct or contingent obligations arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) the Swap Termination Value of any Swap Contract;

(d) all obligations to pay the deferred purchase price of property or services
(including earn out obligations) (other than trade accounts payable in the
ordinary course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness;

(g) all obligations to purchase, redeem, retire, defease or otherwise make any
payment prior to the Maturity Date in respect of any Equity Interests or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends;

(h) all Guarantees of such Person in respect of any of the foregoing; and

(i) all Indebtedness of the types referred to in clauses (a) through (h) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person;

 

4



--------------------------------------------------------------------------------

provided, that the term “Indebtedness” shall not include obligations in
connection with the Tax Receivable Agreement, any Permitted Bond Hedge
Transactions or any Permitted Warrant Transactions.

“Obligations” means with respect to each Loan Party (i) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, (ii) all obligations of any Loan Party or any Subsidiary owing to a Cash
Management Bank or a Hedge Bank in respect of Secured Cash Management Agreements
or Secured Hedge Agreements, and (iii) all reasonable costs and expenses
incurred in connection with enforcement and collection of the foregoing,
including reasonable fees, charges and disbursements of counsel, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest, expenses and fees that accrue after the commencement by or
against any Loan Party or any Affiliate thereof pursuant to any proceeding under
any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, expenses and fees are allowed claims in
such proceeding; provided, however, that without limiting the foregoing, (i) the
“Obligations” of a Loan Party shall exclude any Excluded Swap Obligations with
respect to such Loan Party and (ii) for the avoidance of doubt, “Obligations”
shall not include Permitted Convertible Indebtedness, Permitted Bond Hedge
Transactions or Permitted Warrant Transactions.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests of any
Person, (b) any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment (other than with respect to Permitted Convertible
Indebtedness, Permitted Bond Hedge Transactions and Permitted Warrant
Transactions), (c) any payment made in cash to holders of Permitted Convertible
Indebtedness in excess of the original principal (or notional) amount thereof
and interest thereon (other than payment of customary fees, costs and expenses
associated therewith), and interest on such excess amount, except to the extent
that a corresponding amount is received by the Borrower in cash (whether through
a direct cash payment or a settlement in shares of stock that are promptly sold
for cash) substantially contemporaneously from the other party to a Permitted
Bond Hedge Transaction relating to such Permitted Convertible Indebtedness, and
(d) any cash payment made in connection with the settlement of a Permitted
Warrant Transaction solely to the extent HoldCo has the option of satisfying
such payment obligation through the issuance of shares of common stock.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-

 

5



--------------------------------------------------------------------------------

currency rate swap transactions, currency options, spot contracts, or any other
similar transactions or any combination of any of the foregoing (including any
options to enter into any of the foregoing), whether or not any such transaction
is governed by or subject to any master agreement, and (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement; provided that, for the avoidance of doubt, “Swap Contract” shall not
include any Permitted Convertible Indebtedness, Permitted Bond Hedge
Transactions or Permitted Warrant Transactions.

(d) The definition of “Consolidated Senior Leverage Ratio” in Section 1.01 of
the Credit Agreement is hereby deleted.

(e)    Section 1.03(c) of the Credit Agreement is hereby amended to read as
follows:

(c)    Calculations. Notwithstanding the above, the parties hereto acknowledge
and agree that: (i) all calculations of the financial covenants in Section 7.11
(including for purposes of determining the Applicable Rate) shall be made on a
Pro Forma Basis with respect to (w) any Disposition of all of the Equity
Interests of, or all or substantially all of the assets of, a Subsidiary,
(x) any Disposition of a line of business or division of any Loan Party or
Subsidiary, (y) any Acquisition, or (z) any Residual Buyout, in each case,
occurring during the applicable period and (ii) for purposes of all calculations
hereunder, the principal amount of Permitted Convertible Indebtedness shall be
the outstanding principal (or notional) amount thereof, valued at par.

(f) Section 6.11 of the Credit Agreement is hereby amended to read as follows:

Use the proceeds of the Credit Extensions (a) to finance working capital,
capital expenditures and other lawful corporate purposes, (b) to finance
Permitted Acquisitions, (c) to refinance certain existing Indebtedness and
(d) to pay amounts payable upon or in respect of any conversion of Permitted
Convertible Indebtedness and the repayment of any Revolving Loans borrowed for
such purposes, provided that in no event shall the proceeds of the Credit
Extensions be used in contravention of any Law or of any Loan Document.

(g) Clauses (l) and (m) in Section 7.02 of the Credit Agreement are hereby
renumbered as (m) and (n), respectively, and a new clause (l) is hereby added to
read as follows:

(l) Investments consisting of Permitted Bond Hedge Transactions and Permitted
Warrant Transactions entered into in connection with Permitted Convertible
Indebtedness, and the performance of its obligations thereunder;

(h) Section 7.03(f) of the Credit Agreement is hereby amended to read as
follows:

(f) (i) the 2020 Convertible Notes; provided, that (A) no Default or Event of
Default shall exist immediately before or immediately after giving effect
thereto on a Pro Forma Basis, and (B) the Borrower shall have delivered a
certificate from a Responsible Officer in form and detail reasonably
satisfactory to the Administrative Agent confirming the foregoing and
demonstrating compliance with the financial covenants after giving

 

6



--------------------------------------------------------------------------------

effect thereto on a Pro Forma Basis; and (ii) Subordinated Debt or unsecured
Indebtedness (including, for the avoidance of doubt, Permitted Convertible
Indebtedness, but excluding the 2020 Convertible Notes) and any refinancing in
respect thereof; provided, that (A) no Default or Event of Default shall exist
immediately before or immediately after giving effect thereto on a Pro Forma
Basis, (B) the Borrower shall deliver a certificate from a Responsible Officer
in form and detail reasonably satisfactory to the Administrative Agent
confirming the foregoing and demonstrating compliance with the financial
covenants after giving effect thereto on a Pro Forma Basis, (C) such
Indebtedness is not at any time guaranteed by any Subsidiary that is not a
Guarantor; and (D) no such Indebtedness shall (x) have a scheduled maturity or
require any regularly scheduled amortization payment to be made prior to the
date that is 91 days after the Maturity Date or (y) be subject to any mandatory
redemption, mandatory repurchase or other mandatory prepayments of principal
(including, in the case of Permitted Convertible Indebtedness, early conversion
triggers) other than those that, in the Borrower’s good faith judgment, are
customary for Subordinated Debt or unsecured Indebtedness, as applicable;

(i) Section 7.05 of the Credit Agreement is hereby amended by (i) “deleting the
“and” at the end of Section 7.05(a), (ii) renumbering clause (b) as clause
(c) and (iii) adding a new clause (b) immediately following clause (a) therein
to read as follows:

(b)    Permitted Warrant Transactions; and

(j) Section 7.06 of the Credit Agreement is hereby amended by deleting “and” at
the end of Section 7.06(e), replacing the “.” at the end of Section 7.06(f) with
a “; and” and to add the following new clauses (g), (h), and (i) to read as
follows:

(g) (i) the Borrower may make any payment of premium to a counterparty under a
Permitted Bond Hedge Transaction; (ii) the Borrower may make any payment in cash
to holders of the 2020 Convertible Notes in excess of the original principal (or
notional) amount thereof and interest thereon, and interest on such excess
amount; (iii) HoldCo may deliver shares of HoldCo’s common stock in net share
settlement of any Permitted Warrant Transaction upon the exercise and settlement
or termination of such Permitted Warrant Transaction; and (iv) HoldCo may make
any payment in cash (including by set-off) upon the exercise and settlement or
termination of the Permitted Warrant Transaction related to the 2020 Convertible
Notes; provided, that, in the case of clauses (ii) and (iv), (A) no Default or
Event of Default shall exist immediately before or immediately after giving
effect thereto on a Pro Forma Basis, and (B) the Borrower shall deliver a
certificate from a Responsible Officer in form and detail reasonably
satisfactory to the Administrative Agent confirming the foregoing and
demonstrating compliance with the financial covenants after giving effect
thereto on a Pro Forma Basis;

(h) the Borrower or HoldCo may deliver or cause to be delivered shares of
HoldCo’s common stock to satisfy obligations in respect of Permitted Convertible
Indebtedness; and

(i) the Borrower or HoldCo may receive shares of HoldCo’s common stock on
account of net share settlements or terminations of any Permitted Bond Hedge
Transactions.

(k) Section 7.11 of the Credit Agreement is hereby amended to read as follows:

 

7



--------------------------------------------------------------------------------

7.11    Financial Covenants.

(a)    Consolidated Senior Secured Leverage Ratio. Permit the Consolidated
Senior Secured Leverage Ratio as of the end of any fiscal quarter of HoldCo to
be greater than 3.25 to 1.00; provided, that for each of the four (4) fiscal
quarters immediately following a Qualified Acquisition, commencing with the
fiscal quarter in which such Qualified Acquisition was consummated (such period
of increase, the “Leverage Increase Period”), the required ratio set forth above
shall be increased by up to 0.25; provided, further that (i) there shall be no
more than three (3) Leverage Increase Periods during the term of this Agreement,
(ii) there shall be no more than one (1) Leverage Increase Period in effect at
any time with respect to this Section 7.11(a), (iii) the maximum Consolidated
Senior Secured Leverage Ratio shall revert to the then-permitted ratio (without
giving effect to such increase) for at least one (1) fiscal quarter before a new
Leverage Increase Period may be invoked, (iv) the Leverage Increase Period shall
only apply (A) with respect to the calculation of the Consolidated Senior
Secured Leverage Ratio for purposes of determining compliance with this
Section 7.11(a) as of the end of any fiscal quarter of HoldCo during such
period, (B) for purposes of determining compliance with this Section 7.11(a)
on Pro Forma Basis to determine if an Acquisition is a Permitted Acquisition and
(C) for purpose of determining compliance with this Section 7.11(a) on a Pro
Forma Basis to determine if an Incremental Facility Loan is permitted to be
incurred and (v) for purposes of determining compliance with this
Section 7.11(a) subsequent to the Second Amendment Effective Date, any Leverage
Increase Period that commenced prior to the Second Amendment Effective Date
shall be disregarded.

(b)    Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any fiscal quarter of HoldCo to be greater than 5.00 to
1.00; provided, that for each Leverage Increase Period, the required ratio set
forth above shall be increased by up to 0.25; provided, further that (i) there
shall be no more than three (3) Leverage Increase Periods during the term of
this Agreement, (ii) there shall be no more than one (1) Leverage Increase
Period in effect at any time with respect to this Section 7.11(b), (iii) the
maximum Consolidated Total Leverage Ratio shall revert to the then-permitted
ratio (without giving effect to such increase) for at least one (1) fiscal
quarter before a new Leverage Increase Period may be invoked, (iv) the Leverage
Increase Period shall only apply (A) with respect to the calculation of the
Consolidated Total Leverage Ratio for purposes of determining compliance with
this Section 7.11(b) as of the end of any fiscal quarter of HoldCo during such
period, (B) for purposes of determining compliance with this Section 7.11(b)
on Pro Forma Basis to determine if an Acquisition is a Permitted Acquisition and
(C) for purpose of determining compliance with this Section 7.11(b) on a Pro
Forma Basis to determine if an Incremental Facility Loan is permitted to be
incurred and (v) for purposes of determining compliance with this
Section 7.11(b) subsequent to the Second Amendment Effective Date, any Leverage
Increase Period that commenced prior to the Second Amendment Effective Date
shall be disregarded.

(c) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of HoldCo to be less than
3.00 to 1.00.

(l) Section 7.12(c) of the Credit Agreement is hereby amended to read as
follows:

Make (or give any notice with respect thereto) any voluntary or optional payment
or prepayment or redemption or acquisition for value of (including by way of
depositing money or securities with the trustee with respect thereto before due
for the purpose of

 

8



--------------------------------------------------------------------------------

payment when due), refund, refinance or exchange of any Indebtedness of any Loan
Party or any Subsidiary other than (i) Indebtedness arising under the Loan
Documents and (ii) Indebtedness arising under any Permitted Convertible
Indebtedness, Permitted Bond Hedge Transactions and Permitted Warrant
Transactions, each in accordance with their terms; provided, that with respect
to any voluntary or optional payment or prepayment or redemption or acquisition
for value made pursuant to this clause (ii), (A) no Default or Event of Default
shall exist immediately before or immediately after giving effect thereto on a
Pro Forma Basis and (B) the Borrower shall deliver a certificate from a
Responsible Officer in form and detail reasonably satisfactory to the
Administrative Agent confirming the foregoing and demonstrating compliance with
the financial covenants after giving effect thereto on a Pro Forma Basis.

(m) Section 8.01(e) of the Credit Agreement is hereby amended to read as
follows:

(e)    Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; provided
that the occurrence of any event or condition that permits a conversion of any
Permitted Convertible Indebtedness by the holders thereof shall not be an Event
of Default pursuant to this clause (e)(i), and provided further, that any
prepayment, redemption or conversion of any Permitted Convertible Indebtedness
to the extent permitted to be paid pursuant to Section 7.06 or Section 7.12
shall not be an Event of Default pursuant to this clause (e)(i); or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which any Loan Party or any Subsidiary is the Defaulting Party (as defined
in such Swap Contract) or (B) any Termination Event (as so defined) under such
Swap Contract as to which any Loan Party or any Subsidiary is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by such
Loan Party or such Subsidiary as a result thereof is greater than the Threshold
Amount or (iii) there occurs under any Permitted Bond Hedge Transactions or
Permitted Warrant Transactions an Early Termination Date (as defined therein)
resulting from any event of default thereunder as to which the Borrower or
HoldCo, as applicable, or any of its Subsidiaries is the Defaulting Party (as
defined therein) and the termination value (determined on a net basis) owed by
any Loan Party or Subsidiary as a result thereof, taken together, is greater
than the Threshold Amount; or

(n) Section 9.07 of the Credit Agreement is hereby amended to read as follows:

 

9



--------------------------------------------------------------------------------

9.07    Non-Reliance on Administrative Agent, Lead Arrangers and Other Lenders.

Each Lender and the L/C Issuer acknowledges that neither of the Administrative
Agent nor any Lead Arranger has made any representation or warranty to it, and
that no act by the Administrative Agent or any Lead Arranger hereafter taken,
including any consent to, and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by the Administrative Agent or any
Lead Arranger to any Lender or the L/C Issuer as to any matter, including
whether the Administrative Agent or any Lead Arranger have disclosed material
information in their (or their Related Parties’) possession. Each Lender and the
L/C Issuer represents to the Administrative Agent and each Lead Arranger that it
has, independently and without reliance upon the Administrative Agent, such Lead
Arranger, any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis of, appraisal of, and investigation into, the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Subsidiaries, and all applicable bank or other regulatory
laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower hereunder.
Each Lender and the L/C Issuer also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Lead Arranger, any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Each Lender and the L/C Issuer represents
and warrants that (a) the Loan Documents set forth the terms of a commercial
lending facility and (b) it is engaged in making, acquiring or holding
commercial loans in the ordinary course and is entering into this Agreement as a
Lender or the L/C Issuer for the purpose of making, acquiring or holding
commercial loans and providing other facilities set forth herein as may be
applicable to such Lender or the L/C Issuer, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument, and
each Lender and the L/C Issuer agrees not to assert a claim in contravention of
the foregoing. Each Lender and the L/C Issuer represents and warrants that it is
sophisticated with respect to decisions to make, acquire and/or hold commercial
loans and to provide other facilities set forth herein, as may be applicable to
such Lender or the L/C Issuer, and either it, or the Person exercising
discretion in making its decision to make, acquire and/or hold such commercial
loans or to provide such other facilities, is experienced in making, acquiring
or holding such commercial loans or providing such other facilities.

(o) Schedule 2.01 to the Credit Agreement is hereby deleted and replaced with
Schedule 2.01 attached hereto.

4.    Conditions Precedent. This Agreement shall be effective upon the
occurrence of each of the following conditions precedent: (a) receipt by the
Administrative Agent of counterparts of this Agreement duly executed by the
Borrower, the Guarantors, the Required Lenders and the Administrative Agent and
(b) the issuance of the 2020 Convertible Notes (the “Second Amendment Effective
Date”).

 

10



--------------------------------------------------------------------------------

5.    Miscellaneous.

(a)    This Agreement shall be deemed to be, and is, a Loan Document.

(b)    Effective as of the Second Amendment Effective Date, all references to
the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment.

(c)    Each Loan Party hereby (i) acknowledges and consents to all of the terms
and conditions of this Amendment, (ii) ratifies and affirms its obligations
under the Loan Documents, (iii) agrees that (A) its obligations under each of
the Loan Documents to which it is party shall remain in full force and effect
according to their terms except as expressly amended hereby and (B) this
Amendment and all documents executed in connection herewith do not operate to
reduce or discharge its obligations under the Credit Agreement or the other Loan
Documents and (iv) affirms the Liens created and granted in the Loan Documents
in favor of the Administrative Agent for the benefit of the holders of the
Obligations and agrees that this Amendment does not adversely affect or impair
such Liens and security interests in any manner.

(d)    Each Loan Party hereby represents and warrants to the Administrative
Agent and the Lenders that as of the Second Amendment Effective Date after
giving effect to this Amendment (i) such Loan Party has taken all necessary
action to authorize the execution, delivery and performance of this Amendment,
(ii) this Amendment has been duly executed and delivered by such Loan Party and
constitutes such Loan Party’s legal, valid and binding obligations, enforceable
in accordance with its terms, except as such enforceability may be subject to
(A) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (B) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity), (iii) no consent, approval, authorization or
order of, or filing, registration or qualification with, any court or
Governmental Authority or third party is required in connection with the
execution, delivery or performance by such Loan Party of this Amendment and
(iv) the representations and warranties of such Loan Party set forth in Article
5 of the Credit Agreement and in each other Loan Document are true and correct
in all material respects (and in all respects if any such representation or
warranty is expressly qualified by materiality or reference to Material Adverse
Effect) on and as of the Second Amendment Effective Date to the same extent as
though made on and as of the Second Amendment Effective Date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (and in all respects if any such representation
or warranty is expressly qualified by materiality or reference to Material
Adverse Effect) on and as of such earlier date.

(e)    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telecopy or other secure electronic format
(.pdf) shall be effective as an original and shall constitute a representation
that an executed original shall be delivered.

(g)    This Amendment shall be governed by, and construed in accordance with,
the law of the State of New York.

[Signature pages follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:    

I3 VERTICALS, LLC,

a Delaware limited liability company

    By:  

/s/ Clay Whitson

    Name:   Clay Whitson     Title:   Chief Financial Officer GUARANTORS:    

I3 VERTICALS, INC., a Delaware corporation

I3 VERTICALS MANAGEMENT SERVICES, INC., a Delaware corporation

    SAN DIEGO CASH REGISTER COMPANY, INC., a California corporation    
I3-HOLDINGS SUB, INC., a Delaware corporation     By:  

/s/ Clay Whitson

    Name:   Clay Whitson     Title:   Chief Financial Officer     CP-PS, LLC, a
Delaware limited liability company     CP-DBS, LLC, a Delaware limited liability
company     I3-RS, LLC, a Delaware limited liability company     I3-EZPAY, LLC,
a Delaware limited liability company     I3-LL, LLC, a Delaware limited
liability company     I3-PBS, LLC, a Delaware limited liability company    
I3-INFIN, LLC, a Delaware limited liability company     I3-BP, LLC, a Delaware
limited liability company     I3-AXIA, LLC, a Delaware limited liability company
    I3-RANDALL, LLC, a Delaware limited liability company     I3-CSC, LLC, a
Delaware limited liability company     I3-TS, LLC, a Delaware limited liability
company     FAIRWAY PAYMENTS, LLC, a Virginia limited liability company    
I3-CS, LLC, a Delaware limited liability company     I3-EMS, LLC, a Delaware
limited liability company     I3-EZCP, LLC, a Delaware limited liability company
    By:   I3 Verticals, LLC, as sole member of each of the foregoing     By:  

/s/ Clay Whitson

    Name:   Clay Whitson     Title:   Chief Financial Officer

 

I3 VERTICALS, LLC

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

    I3-SOFTWARE & SERVICES, LLC, a Delaware limited liability company    
MONETRA TECHNOLOGIES, LLC, a Delaware limited liability company     I3-AERO,
LLC, a Delaware limited liability company     I3-SPLASH, LLC, a Delaware limited
liability company     I3-MPN, LLC, a Delaware limited liability company    
I3-BEARCAT, LLC, a Delaware limited liability company     By:   I3 Verticals,
LLC, as sole member of each of the foregoing     By:  

/s/ Clay Whitson

    Name:   Clay Whitson     Title:   Chief Financial Officer     PACE PAYMENT
SYSTEMS, INC., a Delaware corporation     PACE PAYMENTS, INC., a Delaware
corporation     I3-SEQUEL, LLC, a Delaware limited liability company     AD
VALOREM RECORDS, INC., a Texas corporation     By:  

/s/ Paul Maple

    Name:   Paul Maple     Title:   General Counsel and Secretary

 

I3 VERTICALS, LLC

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:    

BANK OF AMERICA, N.A.,

as Administrative Agent

    By:  

/s/ Christine Trotter

    Name:   Christine Trotter     Title:   Assistant Vice President

 

I3 VERTICALS, LLC

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Lender Signature Pages:

[On file with Administrative Agent]

 

I3 VERTICALS, LLC

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

[On file with the Company]